UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4570


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUENTIN ROBERT BRASWELL, a/k/a Q,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:09-cr-00206-FL-1)


Submitted:   February 25, 2011            Decided:   March 18, 2011


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Steven A. Feldman, FELDMAN and FELDMAN, Uniondale, New York, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quentin Robert Braswell pleaded guilty, pursuant to a

written plea agreement, to distribution of five grams or more of

cocaine base (“crack”), and aiding and abetting, in violation of

21    U.S.C.    § 841(a)(1)        (2006),        and    18       U.S.C.      § 2    (2006),    and

possession      of    firearms      in     furtherance            of    a    drug     trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A) (2006).                                         The

district court sentenced Braswell to a total of 322 months of

imprisonment, and Braswell now appeals.

               Counsel    has      filed      a       brief       pursuant      to     Anders    v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for appeal but questioning the validity of Braswell’s guilty

plea and the reasonableness of his sentence.                                 Counsel concedes,

however, that Braswell’s plea agreement included a waiver-of-

appellate       rights    provision           with       respect         to     his     sentence.

Despite being informed of his right to do so, Braswell has not

filed a pro se supplemental brief.

               The    Government        has   filed          a    motion      to     dismiss    the

appeal of Braswell’s sentence based on the appellate waiver in

the    plea    agreement,     which      Braswell            does      not    oppose.    For    the

reasons       that    follow,      we    grant         the       Government’s         motion    and

dismiss       the    appeal   of    Braswell’s           sentence.             We     affirm    his

conviction.



                                                  2
              Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                           United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                                    This court

reviews the validity of an appellate waiver de novo, and will

enforce the waiver if it is valid and the issue on appeal is

within the scope of the waiver.                          United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).

              An appeal waiver is valid if the defendant knowingly

and    intelligently      agreed         to    the        waiver.         Id.    at    169.       To

determine     whether     a    waiver         is       knowing      and    intelligent,         this

court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”          United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

We    have    thoroughly       reviewed            the     record         and   conclude        that

Braswell      knowingly       and    intelligently               entered        into    the     plea

agreement and waived his right to appeal his sentence.

              Accordingly,          we   grant           the   Government’s            motion     to

dismiss the appeal of Braswell’s sentence.                                Although Braswell’s

plea waiver does not preclude a direct appeal of his conviction,

we    have   examined     the       entire         record      in    accordance         with     the

requirements of Anders and have found no meritorious issues for

appeal.      We therefore affirm Braswell’s conviction.

                                                   3
            We     deny        counsel’s         motion      to      withdraw        from

representation.             This    court       requires    that     counsel       inform

Braswell, in writing, of the right to petition the Supreme Court

of the United States for further review.                     If Braswell requests

that   a   petition     be    filed,   but       counsel   believes        that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                         Counsel’s motion

must   state     that   a    copy    thereof      was   served     on   Braswell.         We

dispense    with      oral     argument      because       the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                            4